DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments filed on 08/08/2022.
 Claims 1-20 are currently pending in this application. Claims 1, 3, 4, 8, 10, 11 and 13-15 are amended.
No new IDS has been filed.

Examiner’s Note
Applicant is suggested to include information of the paragraphs 0026 – 0028 of the specification (e.g., a remote IDS network, normalized measurement, aggregated measurements, etc.) to the claims to improve the application for providing a better condition for an allowance.

Response to Arguments
Regarding the previous objections to the claims 4, 14, 19 and 20, the amendments only resolve the objection to the claim 4. The applicants do not amend/argued the claims for the objections to the claims 14, 19 and 20. Therefore, these objections are maintained. See the objection section below for detail.

Regarding the previous 112(b) rejections, the applicants’ amendments do not overcome all rejections. See the updated rejections below.

In regard to the 102 rejection, the applicants, in pages 6-7 of the remarks, have argued that “… Galula fails to have any type of run-time period … the claims state that the enrollment period is utilized to define a fingerprint associated with the behavior of an individual ECU or a group of ECUs. Additionally, the system in the present application learns normal and abnormal behavior during a training phase/enrollment period to detect anomalies … Galula fails to have an enrollment period …”
Examiner respectfully disagrees with the arguments.
First of all, it is noted that the features upon which applicants argue (e.g., the enrollment period is utilized to define a fingerprint associated with the behavior of an individual ECU or a group of ECUs. Additionally, the system in the present application learns normal and abnormal behavior during a training phase/enrollment period to detect anomalies) is NOT recited in the claims. Although the claims are interpreted in light of the specification, limitations for the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Secondly, as stated in the rejections, Galula’s “receiving input from sensors to be used in its analysis during the normal operation” is equivalent to “defining a fingerprint (e.g., input from the sensors) measurements during an enrollment period” of the claims – see par. 003 of Galula. Moreover, Galula’s “receiving events from sensors by intercepting the system to detect the security threat” is equivalent to “the receiving a runtime measurement from a sensor” of the claims – see par. 006 of Galula. See the rejections section below for detail.

The applicants’ arguments, for the claim 9 and all dependent claims regarding similar limitations of above responded limitations of the claim 1, are not persuasive and the response for these arguments are similar with the response for the claim 1 above.

Thus, the applicants’ arguments are not persuasive. Please see amended rejections below for the amended claims. This action is final.

Claim Objections
Claims 14, 19 and 20 are objected to because of the following informalities: claims 14, 19 and 20 include the same limitations as the claims 8, 5 and 6, respectively.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Applicants are suggested to review all claims for clarification and some of them (not all) are stated below.

Claim 1 (claims 11 and 13 include similar limitations) recites:
“… a processor in communication with the memory … during an enrollment period, define a fingerprint that includes a baseline measurement of a physical attribute of at least a separate processor during an enrollment period … measuring the physical attribute of the separate processor prior to runtime operation; receive a runtime measurement from a sensor of the physical attribute of at least the separate processor …”, however, it is not clear (1) whether both “the measurement of a physical attribute of at least a separate processor” and “the measurement of the physical attribute of the separate processor” are performed during the same enrollment time or not (or “an enrollment period” included in two different locations are the same or not); (2) how the measurements of the different processors (e.g., at least a separate processor (may be more than the separate processor) and the separate processor – not more than the separate processor) have the same “measurement of the physical attribute”; (3) how the enrollment period includes measuring process (e.g., how the different type of information, such as processing information or measuring processes is included in the period or time information); (4) what it means for the measurement from the sensor of the physical attribute of the separate processor (e.g., how the sensor related to the separate processor or omitting necessary step/component which cause the claimed limitations unclear);
“… define a fingerprint that includes a baseline measurement of a physical attribute … receive a runtime measurement from a sensor … compare the runtime measurement of the physical attribute to the fingerprint …”, however, it is not clear whether “the runtime measurement from a sensor of the physical attribute” is the same as “the runtime measurement of the physical attribute” or not;
“… in response to the measurement exceeding a threshold, executing a countermeasure operation against software ran by the separate processor”, however, it is not clear (1) whether “the measurement” is the same as “a baseline measurement of the physical attribute of at least a separate processor”, “the measurement of the physical attribute of the processor”, “the measurement from the sensor” or else (or “the measurement” has an antecedent basis issue); (2) how the executing the countermeasure operation related to the limitations of the claim (or it is not clear to define the boundary of the limitations).
Claims 2-10, 12 and 14-20 depend from the claim 1, 11 or 13 and are analyzed and rejected accordingly.

Claim 3 recites “… the physical attribute includes a time interval between message communications of the separate processor”, however, it is not clear when the time interval between message communications is defined for the physical attribute (e.g., the enrollment period or runtime) – note: the message communications can have any time interval or they can be received/transmitted any time.
Claim 4 recites “… physical attribute includes a sound of the separate processor”, however, it is not clear whether the separate processor is making sound or not (note: an ECU of a vehicle is different from a (separate) processor).
Claim 10 recites “… wherein the fingerprint includes two or more physical attributes … during the evaluation period …”, however, it is not clear (1) how different information (e.g., the baseline measurement of the enrollment period and two or more physical attributes of the evaluation period) are the same (e.g., the fingerprint); (2) when is the evaluation period (e.g., the enrollment period or runtime) and “the evaluation period” has an antecedent basis issue.
Claim 12 recites “… wherein the threshold is updated in response to the comparing”, however, it is not clear how the threshold is related to the comparing processor (note: comparing the runtime measurement of the physical attribute to the fingerprint has nothing to do with the threshold or omitting necessary step/component which causes the limitations unclear).
Claims 17 and 18 recites “… the countermeasure operation includes reprogramming the software (to original code)”, however, it is not clear whether “the software” is not the original code (how to reprogram the software in the claim 18) or how to define the boundary of the claimed limitations (e.g., reprogramming, original code, etc.).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galula et al. (WO 2019/030763 A1).

As per claim 1, Galula teaches a system comprising: memory; a processor in communication with the memory and programmed [see figs. 1, 2 of Galula] to:
during an enrollment period, define a fingerprint that includes a baseline measurement of a physical attribute of at least a separate processor during an enrollment period of the system, wherein the enrollment period includes measuring the physical attribute of the processor prior to runtime operation [figs. 1, 2; par. 003, lines 1-6; par. 023, lines 1-3; par. 034, lines 1-11; par. 073, lines 1-5; 19-22 of Galula teaches to define a fingerprint that includes a baseline measurement of a physical attribute (e.g., data from the physical sensor, such as accelerometer, tachometer or thermometer, etc.) of at least a separate processor (e.g., the processor of the device 100, which can be embedded in the ECU of fig. 2) during an enrollment period (e.g., the normal operation period measurements used for an analysis deviation from the normal behavior) of the system, wherein the enrollment period includes measuring the physical attribute of the processor prior to runtime operation (e.g., detecting the event indicating deviation from the expected/normal behavior data)];
receive a runtime measurement from a sensor of the physical attribute of at least the separate processor during runtime [figs. 1, 2; par. 006, lines 1-5; par. 073, lines 1-14 of Galula teaches to receive a runtime measurement (e.g., detected data of the event indicating deviation from the expected/normal behavior data) from a sensor the physical sensor, such as accelerometer, tachometer or thermometer, etc.) regarding the physical attribute of at least the separate processor (e.g., the processor of the device 100, which is a separate processor from the processor of the system 200) during runtime (e.g., time during the detecting of the event indicating deviation from the expected/normal behavior data)];
compare the runtime measurement of the physical attribute to the fingerprint; and in response to the measurement exceeding a threshold, executing a countermeasure operation against software ran by the separate processor [par. 004, lines 1-3; par. 006, lines 3-5; par. 008, lines 1-7; par. 073, lines 1-24 of Galula teaches to compare (e.g., comparing to detect deviation from the expected/normal data) the runtime measurement (e.g., detected data of the event indicating deviation from the expected/normal behavior data) of the physical attribute to the fingerprint (e.g., data from the physical sensor, such as accelerometer, tachometer or thermometer, etc. in the normal operation) ; and in response to the measurement exceeding a threshold (e.g., the threshold used by the heuristic engine), executing a countermeasure operation (e.g., alerting a user about the deviation of a behavior or an anomaly or stopping the process, etc.) against software ran by the separate processor].

As per claim 2, Galula teaches the system of claim 1. 
Galula further teaches wherein the physical attribute includes a power consumption [par. 073, lines 1-7 of Galula teaches wherein the physical attribute includes a power consumption (e.g., the power consumption by the ECU with the device 100)].

As per claim 3, Galula teaches the system of claim 1. 
Galula further teaches wherein the physical attribute includes a time interval between message communications of the separate processor [par. 073, lines 4-15 of Galula teaches wherein the physical attribute includes a time interval between message communications (e.g., processing in a short time interval) of the separate processor].

As per claim 4, Galula teaches the system of claim 1. 
Galula further teaches wherein the physical attribute includes a sound of the separate processor [par. 104, lines 1-7 of Galula teaches the physical attribute includes a sound of the separate processor (e.g., data from the sound system via an ECU)].

As per claim 5, Galula teaches the system of claim 1. 
Galula further teaches wherein the physical attribute includes a temperature [par. 003, lines 1-11; par. 023, lines 1-3 of Galula teaches wherein the physical attribute includes a temperature (e.g., data from the thermometer)].

As per claim 6, Galula teaches the system of claim 1. 
Galula further teaches wherein the physical attribute includes a vibration [par. 003, lines 1-11; par. 023, lines 1-3 of Galula teaches wherein the physical attribute includes a vibration (e.g., the data from the accelerometer)].

As per claim 7, Galula teaches the system of claim 1. 
Galula further teaches wherein the memory is configured to store the fingerprint [par. 047, lines 1-15; par. 0056, lines 1-7; par. 102, lines 1-5 of Galula teaches the memory is configured to store the fingerprint (e.g., logging the data of the behavior event related to the security)].

As per claim 8, Galula teaches the system of claim 1. 
Galula further teaches wherein the processor is further programmed to, in response to the measurement exceeding a threshold, log the measurement and store the log in the memory [par. 073, lines 1-24; par. 093, lines 1-13 of Galula teaches wherein the processor is further programmed to, in response to the measurement exceeding a threshold, log the measurement and store the log (e.g., recording or storing the data of the behavior event related to the security) in the memory].

As per claim 10, Galula teaches the system of claim 1. 
Galula further teaches wherein the fingerprint includes two or more physical attributes of at least the separate processor during the evaluation period of the system [par. 023, lines 1-3; par. 073, lines 1-15; par. 092, lines 1-2 of Galula teaches wherein the fingerprint includes two or more physical attributes (e.g., data from accelerometers, thermometers, etc.) of at least the separate processor during the evaluation period of the system].

Claim 11 is a method claim that corresponds to the system claim 1, and is analyzed and rejected accordingly (note: the normal operation is equivalent to the process of the enrollment period).

As per claim 12, Galula teaches the computer-implemented method of claim 11. 
Galula further teaches wherein the threshold is updated in response to the comparing [par. 073, lines 1-24 of Galula teaches wherein the threshold is updated in response to the comparing (e.g., dynamically updating the criteria or threshold)].

Claims 13 and 14 are system claims that correspond to combination of the system claims 1, 8 and 10, and are analyzed and rejected accordingly.

As per claim 15, Galula teaches the system of claim 1. 
Galula further teaches wherein the countermeasure operation includes killing the software ran by the separate processor [par. 008, lines 1-7; par. 073, lines 1-24 of Galula teaches the countermeasure operation includes killing the software (e.g., stop the process) ran by the separate processor].

As per claim 16, Galula teaches the system of claim 1. 
Galula further teaches wherein the countermeasure operation includes rebooting the system [par. 047, lines 1-8; par. 055, lines 1-10 of Galula teaches the countermeasure operation includes rebooting the system].

As per claim 17, Galula teaches the system of claim 1. 
Galula further teaches wherein the countermeasure operation includes reprogramming the software to original code [par. 047, lines 1-15; par. 070, lines 1-13 of Galula teaches the countermeasure operation includes reprogramming the software to original code (e.g., loading the backup code)].

As per claim 18, Galula teaches the system of claim 1. 
Galula further teaches wherein the countermeasure operation includes reprogramming the software [par. 047, lines 1-15; par. 070, lines 1-13 of Galula et al. teaches the countermeasure operation includes reprogramming the software (e.g., loading the backup code)].

Claims 19 and 20 are system claims, which are the same to the system claims 5 and 6, and are analyzed and rejected accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Galula et al. (WO 2019/030763 A1) in view of Jain et al. (US 2018/0262527 A1).

As per claim 9, Galula teaches the system of claim 1.
Although Galula teaches using physical sensors using CAN bus system for the measurement – see rejections to the claim 1, Galula does not explicitly teach wherein the sensor is a shunt resistor. 
However, Jain teaches the sensor is a shunt resistor [figs. 1, 3; 0010, lines 1-13 of Jain teaches the detection (or sensor) of the CAN bus is a shunt resistor (e.g., measuring the current based on the voltage drop)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Galula with the teaching of Jain to include a shunt resistor for a detection in the CAN bus system because it provides a secure communication using shared communication media – see par. 0002 of Jain.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495